DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention (I) in the reply filed on 9/7/21 is acknowledged.  The traversal is on the ground(s) that (a) there is no match for classification H05K/44 and (b) the Examiner fails to provide serious burden exists.  This is not found persuasive, because
(a) it is merely type error, since there is no such class H05K/44 in CPC, the correct classification is H05K3/44 which leads to a manufacturing process, and
(b) the below prior art reference discloses the applicant’s claimed structure with a different manufacturing method and thus a further searched is required and this further search is the serious burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation, “the base structure has a thickness of larger than 100 um, in particular larger than 130 um”, is considered as indefinite, since the Examiner does not know which one the limitation, the 100 um or the 130 um? Similarly, the limitation, “the top structure has a thickness of at least 50 um, in particular at least 70 um”, is also considered as indefinite.
For continuing examination, the Examiner considers the 100 um and 50 um.
Regarding claim 10, the limitation, “.. optionally coated ..”, is considered as indefinite, since the Examiner is not sure the graphene coating is required nor not required.
For continuing examination, the Examiner considers the graphene coating is not required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0076391 (hereafter Hsu).
Regarding claim 1, Hsu, as shown in figure 1, discloses a component carrier, comprising:
	a stack (3, 4) comprising at least one electrically insulating layer structure and/or at least one electrically conductive layer structure;
	a heat removing and electrically conductive base structure (dissipating heat substrate 14 includes metal layer 10, metal layer 12, and an adhesive (not shown – inherently a thermal conductive adhesive) embraced in the through cavity 16 and 17; see par.18-19);
	a component (18/19) which is connected to the base structure so as to at least partially protrude from the base structure and so as to be laterally at least partially covered by an electrically insulating material (31) of the stack; and
	an electrically conductive top structure (22/33/32/41/42) on or above a top main surface of the component.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu.
Regarding claim 2, Hsu discloses the component carrier according to claim 1, wherein the component is connected to the base structure for heat spreading, in particular at least with a heat spreading angle of 45°( since more than haft of the component is submerged in the recess 16/17 by an adhesive, inherently a thermal conductive adhesive).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the component is connected to the base structure for heat spreading, in particular at least with a heat spreading angle of 45°, since it has been held that where the general conditions of a claim are disclosed 
	Regarding claim 3, Hsu discloses the component carrier according to claim 1, wherein the base structure has a thickness of larger than 100 um, and/or the top structure has a thickness of at least 50 um, and/or the top structure has a thickness being smaller than a thickness of the base structure.
	Hsu does not limit the thickness of the base structure, the top structure, or the top structure has a thickness being smaller than a thickness of the base structure.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the base structure has a thickness of larger than 100 um, or the top structure has a thickness of at least 50 um, or the top structure has a thickness being smaller than a thickness of the base structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 6, Hsu discloses the component carrier according to claim 1, wherein the base structure is composed of a metal foil (considering layer 10) and a layer of metal (considering layer 12).
	Hsu is silent about the metal layer 10 is a copper foil and the metal layer 12 is a galvanic (electroplated) copper.
However, heatsink is formed of copper electroplating (galvanic) process on a copper layer is old and well known in the art. Therefore, the Examiner takes Official 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the base structure is composed of a copper foil (layer 10) and a layer of galvanic copper, since such structure is well known in the printed circuit board art, and since it has been held to be within the general skill of a worker in the art to select a known material (copper) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 7, Hsu discloses the component carrier according to claim 1, but silent about the top structure comprises a copper foil.
Circuit patterns are made of copper foil is well known in the art. Therefore, the Examiner takes Official Notice that the top structure comprises a copper foil is old and well known in the printed circuit board art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the top structure comprises a copper foil, since such structure is well known in the printed circuit board art, and since it has been held to be within the general skill of a worker in the art to select a known material (copper) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Hsu discloses the component carrier according to claim 1, wherein at least 10% of a sidewall of the component is covered with a material as shown in the figure).
Alternatively, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have at least 10% of a sidewall of the component is covered with a material (adhesive) of the base structure; and/or at least 10% of a sidewall of the component is covered with an electrically insulating material (31) of the stack, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Hsu discloses the component carrier according to claim 1, further comprising at least one of the following features:
the component carrier comprises at least one component (7, 18, 19, 20) being surface mounted on and/or embedded in the component carrier, wherein the at least one component is in particular selected from a group consisting of an electronic component; and wherein the component carrier is shaped as a plate (considering so); wherein the component carrier is configured as one of the group consisting of a printed circuit board, a substrate; wherein the component carrier is configured as a laminate-type component carrier.
Hsu is silent about 
(a) wherein at least one of the electrically conductive layer structures of the component carrier comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten;

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have (a) wherein at least one of the electrically conductive layer structures of the component carrier comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten and (b) wherein the electrically insulating layer structure comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 1 above, and further in view of US 9659837 (hereafter Tolentino).
Regarding claim 4, the component carrier according to claim 1, wherein the component has at least one terminal at a top main surface and the at least one terminal on the top surface is connected to the top structure; except at least one terminal at a 
Tolentino, as shown in figure 9, discloses a power semiconductor die (18) mounted on a heatsink or hear spreader (4).  The die has an electrical contact on the upper surface and a ground contact on the lower surface connected to the heat spreader (4), wherein the heat spreader is also be used as a ground plane.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the component as a semiconductor power component having at least one terminal at a bottom main surface, wherein the at least one terminal at the bottom main surface is connected to the base structure as taught by Tolentino in order to have the component carrier as a power module.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 1 above, and further in view of US 9860990 (hereafter Lee).
Regarding claim 5, Hsu discloses the component carrier according to claim 1, except wherein the component is laterally surrounded at least partially by a core.
Lee, as shown in figure 1, disclosed an embedded heat spreader (121) having a component mounted thereon and is laterally surrounded at least partially by a core of the circuit board (100).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the component is laterally surrounded at least partially by a core in order to embed the heat removing (14) of Hsu inside of a printed circuit board as suggested by Lee.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 1 above, and further in view of US 6709898 (hereafter Ma).
Regarding claim 9, Ma discloses the component carrier according to claim 1, except wherein a patterned adhesive or sintered layer is arranged within the base structure and provides an electric and/or thermal contact for the component.
Ma, as shown in figure 19-20, discloses a component (microelectronic die 114) mounted on a base structure (heatsink 102) having a patterned adhesive or sintered layer (solder bumps 172/174) is arranged within the base structure and provides an electric and/or thermal contact for the component
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a patterned adhesive or sintered layer is arranged within the base structure and provides an electric and/or thermal contact for the component in order to at least maximize the thermal contact between the component and the base structure.

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9491864 discloses a carrier having an electronic component mounted on a heat spreader (fig. 1).
US 8420954 discloses a carrier having an electronic component mounted on a heat spreader (fig.5a).

US 7112885 discloses a heatsink is fabricated by electroplating process (galvanic).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HOA C NGUYEN/           Primary Examiner, Art Unit 2847